Citation Nr: 0314576	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	M. Jefferson Euchler, Attorney 
at Law 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1961 to August 
1964.  He died in September 1996.  During his lifetime, 
service connection was not in effect, and had not been 
claimed, for any disabilities.  The appellant is the widow of 
the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied service connection for the 
cause of the veteran's death.  

In a December 1999 decision, the Board denied the claim for 
service connection for the cause of the veteran's death as 
not well grounded.  A timely appeal of that decision was 
filed to the United States Court of Appeals for Veterans 
Claims (the Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's December 1999 decision and remand the issue of 
entitlement to service connection for the cause of the 
veteran's death for readjudication in light the recently 
enacted Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West 2002).  In December 2000, the Court granted the joint 
motion, vacated the Board's December 1999 decision and 
remanded the case to the Board for compliance with directives 
that were specified by the Court.  

In an August 2001 decision, the Board denied the claim for 
service connection for the cause of the veteran's death on 
the merits.  A timely appeal of that decision was again filed 
to the Court.  In November 2002, the Court issued an order 
which vacated the August 2001 Board decision and remanded the 
matter to the Board for readjudication consistent with the 
order.  In the November 2002 order, the Court indicated that 
VA failed to comply with the VCAA because VA had not notified 
the appellant of information and evidence necessary to 
substantiate her claim and had not notified the appellant of 
which portion of any such information or evidence was to be 
provided by which party.  


REMAND

As noted above, during the pendency of this claim, the VCAA 
was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  It essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VCAA, 38 U.S.C.A. § 5103A (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Except as specifically 
noted, the new regulations are effective November 9, 2000.

The VCAA applies to the present claim because this claim was 
filed in November 1996, before the date of enactment of the 
VCAA, and the claim is still pending.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA, 38 U.S.C.A. 
§ 5103(a).  

In those cases where such notice is provided to the claimant, 
the claimant is to be advised that if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

As noted above, in November 2002, the Court issued an order 
which vacated the August 2001 Board decision and remanded the 
matter to the Board for readjudication consistent with the 
order.  In the November 2002 order, the Court indicated that 
VA failed to comply with the VCAA because VA failed to notify 
the appellant of information and evidence necessary to 
substantiate her claim and VA did not notify the appellant of 
which portion of any information or evidence was to be 
provided by which party.  The Board finds that this matter 
should be remanded so that notice may be given the appellant 
of the evidence necessary to substantiate her claim for 
service connection for the veteran's cause of death.  The 
appellant should also be notified of which portion of any 
information or evidence is to be provided by VA and which 
portion of the information and evidence should be provided by 
the appellant.   

The Board also notes that the VCAA specifically provides that 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA.  
38 U.S.C. § 5103A(b)(1), (2).  

The Board finds that a VA medical opinion should be obtained 
in this matter in order to determine whether the veteran had 
a psychiatric disorder which was incurred in service and 
which contributed substantially or materially to his cause of 
death which was a self-inflicted shotgun wound to the chest.  
The Board finds that such medical opinion is necessary to 
make a decision on this claim.  

Accordingly, this case is remanded for the following action: 

1.  Notify the appellant of the VCAA and 
ensure that all notification and 
development action required by the VCAA 
has been completed, particularly notice 
of the evidence necessary to substantiate 
her claim for service connection for the 
veteran's cause of death.  Also notify 
the appellant of which portion of any 
information or evidence is to be provided 
by VA and which portion of the 
information and evidence should be 
provided by the appellant.   

2.  Make arrangements with the 
appropriate VA medical facility to obtain 
from an appropriate specialist a medical 
opinion as to whether it is at least as 
likely as not that the veteran had a 
psychiatric disorder which was incurred 
in service and which contributed 
substantially or materially to the cause 
of the veteran's death by suicide.  The 
specialist should indicate whether the 
veteran had post traumatic stress 
disorder that was incurred in service or 
is related to service and if so, whether 
this disorder contributed substantially 
or materially to the cause of the 
veteran's death.  The claims folder 
should be made available to the 
specialist for review in conjunction with 
the examination, and the specialist 
should acknowledge such review in the 
examination report.  Attention is invited 
to the November 2001 opinion of Dr. 
Whelan.

3.  Readjudicate the claim for 
entitlement to service connection for the 
cause of the veteran's death.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the appellant 
and her representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



